DETAILED ACTION
This is a first office action in response to application no. 17/113,972 filed on December 7, 2020 in which claims 1-18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	Claims 1 and 11 disclose limitations that invoke 35 U.S.C. 112, sixth paragraph under the analysis described in MPEP 2181.
3-Prong Analysis:
Prong (A):
In accordance with the MPEP, Prong (A) requires:

The examiner finds that claim 1, lines 10 and 12, respectively, and claim 11, lines 4 and 8 respectively, use the term “module”; and claim therefore satisfying the Prong (A) of the 3-Prong analysis:
“feature module”; (Claim 1, line 10) and (Claim 11, line 4);
“load balance module”; (Claim 1, lines 12 and 18) and (Claim 11, lines 8 and 11).

 Prong (B):
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
Based upon a review of claims  1 and 11, the examiner finds that the terms “feature module”; “load balance module” are modified by functional language linked by transition word “that” therefore satisfying the Prong (B) of the 3-Prong analysis.

 Prong (C):
In accordance with the MPEP, Prong (C) requires:
(C) the terms “that  and “that configure”” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
module” within claim 1 and 11 does not contain sufficient structure for performing the entire claimed function, the examiner concludes that cited “that” and “that configures” in the claims above meet invocation Prong (C) of the 3-Prong analysis.
Therefore, claims 1 and 11 invoke § 112(f) or 112 6th.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. § 112 6th paragraph/35 U.S.C. § 112 (b), the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II.
nd paragraph because the specification forms part of the § 112(f)/112 6th paragraph claim limitation. 
Upon review of the specification, the examiner concludes:
Nothing in the specification discloses or describes in a way that one of ordinary skill in the art will understand what structure or material the inventor has identified for  “feature module”; “load balance module”;  to perform the recited function(s). There are no structures or materials sufficient to perform the entire function recited in the claim limitation. No structure or material clearly linked to the function in the written description. Therefore, such an inadequate corresponding disclosure for § 112(f)/122 6th limitation, the claim limitation becomes an unbounded purely functional limitation, no limits imposed by structure, material or acts and covers all ways of performing a function – known and unknown. Since § 112(f) or 112 6th has been invoked, and there is no disclosure of corresponding structure that performs the claimed function, therefore, claim 20 should have been rejected under 35 USC 112 (b)/ 35 USC 112 2nd paragraph as being indefinite.


6.	Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Dependent claims 2-10 and 12-18 are rejected by dependency to rejected claims 1 and 11.

Applicant may:

(a)    Amend the claims so that the claims limitation will no longer be interpreted as a limitation under pre-AIA  35 U.S.C. 112, sixth paragraph; or

(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function  and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); 
or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the instant application and claims 1-24 of Patent Application 10,868,950 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application example, call for a primary imaging device including a primary imaging setting, the primary imaging setting adjustable within a range from a minimum level that requires a minimum amount of processing resources to a maximum level that requires a maximum amount of processing resources; a secondary imaging device including a secondary imaging setting adjustable within a range from a minimum level that requires a minimum amount of processing resources and a maximum level that requires a maximum amount of processing resources; a feature module that configures the primary imaging setting to a primary imaging first level and the secondary imaging setting to a secondary imaging first level; and a load balance module that determines a first desired amount of processing resources based on the primary imaging first level, a second desired amount of processing resources based on the secondary imaging first level, and a total desired amount of processing resources based on the first desired amount of processing resources and the second desired amount of processing resources, wherein the load balance module compares the total desired amount of processing resources with an available amount of processing resources.
Claim 1 of Patent no. 10,868,950 calls for determining an available amount of GPU resources; providing a primary scope to connect to the network, the primary scope including a primary scope setting adjustable within a range from a minimum level that requires a minimum amount of GPU resources to a maximum level that requires a maximum amount of GPU resources; configuring the primary scope setting to a primary scope first level; determining a first desired amount of GPU resources based on the 
minimum amount of GPU resources and a maximum level that requires a maximum amount of GPU resources;  configuring the secondary scope setting to a secondary scope first level;  determining a second desired amount of GPU resources based on the secondary scope first level;  determining a total 
desired amount of GPU resources based on the first desired amount of GPU resources and the second desired amount of GPU resources;  and comparing the total desired amount of GPU resources with the available amount of GPU resources. 
The limitations of dependent claims 2-10, 12-18 of the instant application are analogous to the limitations of claims 2-18 and 20-24 of Patent no. 10,868,950.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1)

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Schneider et al. (US Patent Application Publication no. 2015/0173846) teaches microsurgery system for displaying in real time magnified digital image sequences of an operated area.
Mikhailov et al. (US Patent Application Publication no. 2013/0324243) teaches multi-image interactive gaming device.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336.  The examiner can normally be reached on Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424